Exhibit 10.H1

 

Viad Corp

Directors’ Matching Gift Program

(effective as of February 18, 1999)

 

The purpose of the Directors’ Matching Gift Program is to recognize the
interests of Viad Corp and its Directors in supporting worthy educational
institutions and other charitable organizations qualified to receive
tax-deductible donations under Section 501c3 of the Internal Revenue Code.

 

All board members are eligible to request donations as of the time they are
elected to Viad’s Board of Directors.  Directors will continue to be eligible to
participate in the program following their retirement from the board.  

 

Viad Corp will match dollar for dollar, at the request of the individual board
members, gifts to colleges, universities, and/or charitable organizations in any
amount between $1,000 and $5,000 per calendar year per board member. A donation
can be made to more than one qualifying organization, but the aggregate must be
no more than $5,000. These donations will be made to the organization in the
director’s name.  

 

 

 

 

 